EXHIBIT 10(a)

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of December 17,
2009 (this “Agreement”), is entered into among Cantel Medical Corp., a Delaware
corporation (the “Borrower”), the Guarantors party to the Subsidiary Guaranty,
the Lenders party hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).  Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

 

RECITALS

 

A.                                   The Borrower, the Lenders and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement, dated as of August 1, 2005 (as previously amended or modified, the
“Credit Agreement”).

 

B.                                     The Borrower has requested that the
Lenders consent to (a) the sale by Minntech B.V of its building pursuant to a
sale and leaseback transaction (the “Netherlands Sale and Leaseback”) for
$1,669,000 (the “Netherlands Proceeds”) and (b) the prepayment of the Revolving
Credit Advances with the Netherlands Proceeds instead of the Term A Facility, as
required by Section 2.6(b)(v) of the Credit Agreement.

 

C.                                     The Borrower has requested that the
Lenders amend the Credit Agreement as provided herein.

 

D.                                    The Lenders hereby (a) consent to the
Netherlands Sale and Leaseback and the application of the Netherlands Proceeds
to the Revolving Credit Advances and (b) agree to amend the Credit Agreement as
provided herein.

 

E.                                      In consideration of the agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows.

 

AGREEMENT

 

1.                                       Consent.  Notwithstanding Sections
2.6(b)(v) and 6.5 of the Credit Agreement, the Lenders hereby consent to the
Netherlands Sale and Leaseback and the use of the Netherlands Proceeds to prepay
the Revolving Credit Advances.  Such consent is retroactive to the date of the
Netherlands Sale and Leaseback.

 

2.                                       Amendments.

 

(a)                                  Section 6.2.  Section 6.2 of the Credit
Agreement is amended to replace the “; and” at the end of clause (d) with “;”,
to replace the “.” at the end of clause (e) with “;” and to add new clauses
(f) and (g) immediately following clause (e) to read as follows:

 

(f)            Guarantees Obligations permitted under Section 6.19; and

 

(g)                                 to the extent constituting Debt, surety or
performance bonds with respect to contracts for the performance of work entered
into by Mar Cor Purification, Inc.

 

--------------------------------------------------------------------------------


 

(b)                                 Section 6.6.  Section 6.6 of the Credit
Agreement is amended to replace the “; and” at the end of clause (i) with “;”,
to replace the “.” at the end of clause (j) with “; and” and to add a new clause
(k) immediately following clause (j) to read as follows:

 

(k)                                  Investments consisting of loans and
advances to Biosafe, Inc., a Pennsylvania corporation, in an aggregate principal
amount not to exceed $500,000.

 

(c)                                 
Section 6.7.                                   Section 6.7 of the Credit
Agreement is amended to replace the “; and” at the end of clause (e) with “;”,
to replace the “.” at the end of clause (f) with “; and” and to add a new clause
(g) immediately following clause (f) to read as follows:

 

(g)                                 the Borrower may pay cash dividends to the
Borrower’s shareholders in an aggregate annual amount not to exceed $1,800,000
so long as (i) no Default exists or would result therefrom and (ii) after giving
effect to such dividends, the Borrower is in compliance with the financial
covenants set forth in Article VIII on a pro forma basis (assuming such
transactions occurred on the first day of the most recently ended four fiscal
quarter period for which the Borrower has delivered the financial statements
pursuant to Section 7.2 or 7.3, as applicable).

 

(d)                                 Section 6.16.  Section 6.16(c) of the Credit
Agreement is amended to read as follows:

 

(c) Hedge Agreements used by the Borrower or its Subsidiaries to mitigate the
financial risk of currency fluctuations which shall not exceed twelve (12)
months in duration and shall be in an aggregate notional amount not to exceed
$12,000,000 outstanding at any time.

 

(e)                                  Section 6.19.  Section 6.19 of the Credit
Agreement is amended to read as follows:

 


SECTION 6.19                            GUARANTEED OBLIGATIONS.

 

Create, incur, assume or permit to exist any Guaranteed Obligations except
(a) by endorsement of instruments or items of payment for deposit to the general
account of any Loan Party, (b) for Guaranteed Obligations set forth on
Schedule 6.19 and (c) for guarantees of obligations of Subsidiaries under
Operating Leases.

 

3.                                       Effectiveness; Conditions Precedent. 
This Agreement shall be effective as of the date hereof when all of the
conditions set forth in this Section 3 shall have been satisfied in form and
substance satisfactory to the Administrative Agent.

 

(a)                                  Execution and Delivery of Agreement.  The
Administrative Agent shall have received copies of this Agreement duly executed
by the Borrower, the Guarantors, the Required Lenders and the Administrative
Agent.

 

(b)                                 Fees and Expenses.  The Borrower shall have
paid (i) to the Administrative Agent, for the account of each Lender, a
nonrefundable fee equal to $10,000 which shall be deemed fully earned upon the
effectiveness of this Agreement and (ii) all other fees and expenses that are
owing, if any, from the Borrower to the Administrative Agent.

 

4.                                       Ratification of Credit Agreement.  The
Loan Parties acknowledge and consent to the terms set forth herein and agree
that this Agreement does not impair, reduce or limit any of their obligations
under the Loan Documents and all of which are hereby ratified and confirmed.

 

5.                                       Authority/Enforceability.  Each of the
Loan Parties represents and warrants as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                  It has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) Federal Bankruptcy Code or any similar
debtor relief laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

 

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Agreement.

 

(d)                                 The execution and delivery of this Agreement
does not (i) violate, contravene or conflict with any provision of its or its
Subsidiaries’ organization documents (e.g., articles of incorporation and
bylaws) or (ii) materially violate, contravene or conflict with any laws
applicable to it or any of its Subsidiaries.

 

6.                                       Representations and Warranties of the
Loan Parties.  The Loan Parties represent and warrant to the Lenders that
(a) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, other than any such representations or warranties
that, by their terms, refer to a specific date other than the date hereof, in
which case, such representations and warranties are correct in all material
respects as of such specific date, and (b) no event has occurred and is
continuing which constitutes a Default.

 

7.                                       Release.  In consideration of the
Lenders entering into this Agreement, the Loan Parties hereby release the
Administrative Agent, the Lenders and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.

 

8.                                       Counterparts/Telecopy.  This Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument.  Delivery of executed counterparts of this Agreement by
telecopy or .pdf shall be effective as an original.

 

9.                                       GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

 

CANTEL MEDICAL CORP.,

 

as Borrower

 

 

 

By

/s/ Andrew A. Krakauer

 

Name:

Andrew A. Krakauer

 

Title:

President and CEO

 

 

 

By

/s/ Craig A. Sheldon

 

Name:

Craig A. Sheldon

 

Title:

Senior VP, CFO and Treasurer

 

 

 

 

GUARANTORS:

 

 

MINNTECH CORPORATION

 

 

 

By:

/s/ Kevin B. Finkle

 

Name:

Kevin B. Finkle

 

Title:

Senior VP, Finance and Administration

 

 

 

 

 

MAR COR PURIFICATION, INC.

 

 

 

By:

/s/ Kathryn D. McIsaac

 

Name:

Kathryn D. McIsaac

 

Title:

Vice President, Finance

 

 

 

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

 

By:

/s/ Douglas T. Carpenter

 

Name:

Douglas T. Carpenter

 

Title:

Vice President, Finance and Treasurer

 

 

 

 

 

BIOLAB EQUIPMENT ATLANTIC, LTD.

 

 

 

By:

/s/ Craig A. Sheldon

 

Name:

Craig A. Sheldon

 

Title:

Secretary

 

 

 

 

 

STRONG DENTAL PRODUCTS, INC.

 

 

 

By:

/s/ Douglas T. Carpenter

 

Name:

Douglas T. Carpenter

 

Title:

Vice President, Finance and Treasurer

 

CANTEL MEDICAL CORP.

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

--------------------------------------------------------------------------------


 

ADMINSTRATIVE

 

AGENT & LENDERS:

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

 

 

 

 

By

/s/ George S. Carey

 

Name:

George S. Carey

 

Title:

Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Bank,

 

as Swing Line Bank and as a Lender

 

 

 

 

 

By

/s/ Jana L. Baker

 

Name:

Jana L. Baker

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Kenneth E. LaChance

 

Name:

Kenneth E. LaChance

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Patricia D. Georges

 

Name:

Patricia D. Georges

 

Title:

Vice President

 

CANTEL MEDICAL CORP.

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

--------------------------------------------------------------------------------